Citation Nr: 1343229	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss, and if so, whether service connection for right ear hearing loss is warranted.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to February 1960. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) denying service connection for left ear hearing loss, and a November 2010 rating decision denying service connection for right ear hearing loss. 

The Veteran testified at a local RO hearing in March 2013.  A transcript of that hearing has been associated with the claims file.

The reopened claim for service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Left ear hearing loss did not manifest in service or to a compensable degree within one year after separation from service, and there is no probative evidence linking the Veteran's current left ear hearing loss to his service. 

2.  A December 1960 rating decision denied service connection for right ear hearing loss.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

3.  The evidence submitted since the December 1960 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a January 2011 letter for left ear hearing loss and a June 2010 letter for right ear hearing loss.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), VA examination reports, and VA outpatient treatment records.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for left ear hearing loss.  He alleges this condition is due to exposure to hazardous noise during service and that he never had any hearing problems until he was on a ship doing gun shooting. 

His service treatment records include hearing testing, primarily due to the difficulty he was having with his right ear.  Testing was interpreted as showing normal hearing in the left ear.  The first evidence of record that suggests left ear hearing loss is the Veteran's July 2010 statement and his December 2010 claim, both of which were submitted more than 50 years after his honorable discharge from service in February 1960.  

Review of the medical evidence of record reveals that the Veteran was shown to have normal to moderately severe sensorineural hearing loss in the left ear on the February 2011 VA examination, and a current hearing loss disability in the left ear in accordance with 38 C.F.R. § 3.385 is established.  However, as hearing loss disability was not shown in the left ear during service, the question in this case is whether the Veteran's current left ear hearing loss disability is related to service, to include the noise exposure therein. 

The only medical evidence of record addressing the etiology of the Veteran's left ear hearing loss disability is the opinion of the February 2011 VA examiner.  Following review of the claims file and examination of the Veteran, the examiner determined that current left ear hearing loss is not due to military service.  The examiner noted that there was no shift in left ear hearing throughout military service, and that hearing sensitivity in the left ear was also documented to be within normal limits at a VA audiological evaluation in October 1960.  The examiner also stated that scientific evidence does not support delayed onset of noise-induced hearing loss.  

The VA examiner's opinion was provided following examination of the Veteran and review of the claims file and included an adequate rationale for the conclusion reached.  Thus, the Board finds the examination is adequate, and it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion in the record to the contrary. 

While the Veteran's representative has requested that another examination and opinion should be obtained, as the Board finds the 2011 examination and opinion adequate to decide the claim, no further opinion is necessary.  

In summary, left ear hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence of record indicates the current left ear hearing loss disability is not related to service.  Accordingly, service connection for left ear hearing loss is denied.  

New and Material Evidence

Turning to the issue of reopening the claim for right ear hearing loss, service connection for right ear hearing loss was initially denied by a rating decision in December 1960.  The Veteran did not file a notice of disagreement or submit relevant evidence within one year of the decision.  Thus, the decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In June 2010, the Veteran requested to reopen the claim of service connection for right ear hearing loss.  His request was denied by the RO in the November 2010 rating decision.  The preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam)

As reflected in the December 1960 rating decision, the Veteran's claim was denied because it was determined that his right ear hearing loss was "clearly of pre-service origin," and the evidence of record at the time failed to show aggravation during service.  The evidence added to the record since December 1960 includes two July 2010 letters from the Veteran's sister alleging that the Veteran "did not have any hearing loss or impairment during the years prior to his service in the Navy." Additionally, the Veteran submitted an April 2011 Statement in Support of Claim alleging that he was not deaf when he went into service and that he became deaf in his right ear while in service.  This newly submitted evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for right ear hearing loss.  Thus, new and material evidence has been received, and the matter is reopened.     


ORDER

Service connection for left ear hearing loss is denied.

New and material evidence having been presented, the claim of service connection for right ear hearing loss is reopened, and to this extent only, the appeal is granted.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for right ear hearing loss.

Regarding the Veteran's right ear hearing loss, a January 1958 private treatment record from Dr. Isaacs reveals right ear hearing loss prior to the Veteran's entry into service in March 1958.  However, audiometric testing was not conducted on his entrance examination in March 1958.  Multiple service treatment records reveal right ear hearing loss during service.

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Board finds that a medical opinion is necessary to decide this case. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA audiologist to obtain an opinion as to whether the Veteran's right ear hearing loss existed prior to service and if so, whether such was aggravated by service.  If the audiologist determines that an examination is necessary, one should be scheduled.  Following review of the claims file, the audiologist should respond to the following:

a. Did the Veteran clearly suffer from hearing loss in the right ear prior to service? Please explain why or why not, to include discussion of relevant evidence supporting the conclusion.

b. If so, did that pre-existing right ear hearing loss undergo a permanent worsening during service?  Please explain the reasoning for the opinion provided, to include discussion of relevant evidence supporting the conclusion.

c. If there was a permanent worsening of the preexisting hearing loss, was that worsening clearly the result of natural progression of the pre-existing right ear hearing loss?  Please explain the reasoning for the opinion provided, to include discussion of relevant evidence supporting the conclusion.

d. If the examiner determines that the pre-existing right ear hearing loss was worsened beyond normal progression (aggravated) by service, then the examiner should opine whether the current right ear hearing loss is related to that in-service aggravation.  A rationale for the opinion expressed should be provided.

e. If the examiner determines that right ear hearing loss did not preexist service, then he/she should provide an opinion as to whether current right ear hearing loss is at least as likely as not (50% probability or greater) related to service, to include noise exposure therein.  A rationale for the opinion expressed should be provided.

2.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


